Title: General Orders, 18 August 1779
From: Washington, George
To: 


        
          Head-Quarters Moores House [West Point]Wednesday August 18 1779.
          Parole Palestine—  C. Signs Paoli Paris.
        
        At the General Court-Martial of the line whereof Col. Russell is President, William Rhodes of the 4th Maryland regiment, on the 9th instant, was tried for “Attempting to desert to the enemy”—Also James McCredy of the 1st Pennsylvania regiment for “Deserting to the enemy”—and Mobrey Owens of the 2nd New-York regiment for “Desertion and taking up Arms against the United-States of 

America”—Rhodes and McCredy found guilty and sentenced each to receive one hundred lashes on his bare back. The Court are of opinion that Owens is intitled to the benefit of His Excellency’s proclamation.
        The sentences against Rhodes and McCredy to be put in execution tomorrow at the head of the regiments to which they respectively belong and the General directs that Owens be released from confinement.
        At the Brigade General Court Martial held at the Park the 11th instant, Lieutenant Colonel Stephens President, Mr John Price, Assistant Commissary of Forage was tried for “Taking a Continental horse for his own private property and purchasing another in his place of a mean quality”—likewise for “Being given to drunkenness when he ought to be at public business and taking stores belonging to the Continent that he had no right to”—acquitted of the 2nd & 3rd charge but found guilty of defrauding the public in the sale of the continental horse, being a breach of the 1st Article of the 12th Section of the Articles of War & sentenced to forfeit all his pay now due him, be dismissed the service and rendered unfit to serve the United States in any public station.
        At another brigade General Court-Martial the 16th instant, Lieutenant Colonel Carrington President, Captain Lieutt Godman of the Artillery was tried for “Willfully misapplying and embezzling a temt the property of The United States.”
        The Court are of opinion that Captain Lieutenant Godman is guilty of a breach of the 1st Article of the 12th Section of the Articles of War which expressly directs, “That any officer offending in the premisses, make the damage good, lose the pay due to him and be dismissed the service.”
        The Court are further of opinion that the article should in this case operate in its’ full force.
        The Commander in chief confirms the sentences & orders them to take place immediately.
        Edward Merriken of the 4th Maryland regiment was tried the 15th instant at a brigade General Court Martial whereof Colonel Hall was President for “Desertion”.
        The Court are of opinion that he make up the lost time by serving the term of three years to commence the 11th of August 1779—the time he joined his regiment; and also are of opinion that any expence that has occured in apprehending him should be stopped from his pay or bounty (if any shall be due) by the Pay-Master of the regiment to which he belongs.
        The General confirms the opinion of the Court and orders Merriken to join his regiment.
       